DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 08/11/2021 for application number 17/399,291. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-14 are presented for examination.

Priority
This application has claimed the benefit as a CIP of Application Number 15/393,504 filed on 12/29/2016, which claims benefit to Taiwanese Application Number TW104144652 filed 12/31/2015. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,119,607. Although the claims at issue are not identical, they are not patentably distinct from each other because receiving setting parameters for a touch sensitive display from a secondary remote device.

Allowable Subject Matter
Below is a statement of why the claims are allowable over the art of record.
Similar to parent application 15/393,291 (U.S. Pat. No. 11,119,607), the current claims are allowable over the art of record. The art of record, specifically Axelrod (US 2014/0181715 A1), does not expressly teach or render obvious the invention as recited in independent claims 1 and 8.
The prior art of record teaches a remote touch sensitive monitoring system, comprising: 
a first apparatus, comprising: a touch screen [Fig. 7, (714), Para. 58, input device such as a touch input device]; 
a touch sensitive module, configured to couple to the touch screen [Para. 58, touch input device circuitry or structure (i.e. capacitive or resistive glass)]; 
a network module, configured to connect to a network [Fig. 7, (716), Para. 56, communication connections]; and 
Fig. 7, (706), Paras. 53-54, processor configured to execute instructions], configured to execute a first program stored in a non-volatile memory for realizing following steps [Paras. 54, 56, processor in communication with the touch input device and communication connections]: 
receiving a setting parameter of the touch sensitive module [Fig. 7, (720), Paras. 56, 58, 60, a device (i.e. external input and/or output device or another computing device) can send information to the user’s computing device]; 
commanding the touch sensitive module to use the setting parameter to get touch sensitive information corresponding to the touch screen [Fig. 7, Paras. 56, 58, 60, using the remote device information to perform the actions supplied (i.e. input instructions on a touch screen)];
receiving the touch sensitive information from the touch sensitive module [Fig. 4, (406-408), Paras. 24, 32, receiving environment properties of the current device (i.e. the sensitivity of the touch input device)];
the second apparatus [Fig. 7, (720), Paras. 56, 58, 60, a device (i.e. external input and/or output device or another computing device)], comprising: a second network module, configured to connect to the network [Fig. 7, Paras. 56, 58, 60, device components (i.e. network module)]; and a second processing module, configured to execute a second program stored in another non-volatile memory for realizing following steps [Fig. 7, Paras. 56, 58, 60, device storage for instructions].

However, the prior art of record does not teach receiving a setting parameter of the touch sensitive module from a second apparatus of the remote touch sensitive monitoring system via 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of receiving a setting parameter of the touch sensitive module from a second apparatus of the remote touch sensitive monitoring system via the first network module; transmitting the touch sensitive information to the second apparatus; transmitting the setting parameter to the first apparatus via the second network module; and receiving the touch sensitive information from the first apparatus via the second network module, in combination with the other elements recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179